UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4928


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

YARLETTA SANTIAGO, a/k/a Yarletta Beckwith,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00079-JPB-DJJ-2)


Submitted:     June 11, 2010                  Decided:   July 7, 2010


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


S. Andrew Arnold, ARNOLD, CESARE & BAILEY, PLLC, Shepherdstown,
West Virginia, for Appellant.    Betsy C. Jividen, Acting United
States Attorney, Thomas O. Mucklow, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yarletta Santiago pled guilty to aiding and abetting

the    distribution         of    approximately     6.9     grams    of   cocaine,     in

violation of 21 U.S.C. § 841(a)(1) (2006), and 18 U.S.C. § 2

(2006).       The district court sentenced her to thirty-six months

of    imprisonment,         a    variance    of   twenty-one       months    below    the

advisory guidelines range.                   On appeal, counsel has filed an

Anders1 brief, stating that there are no meritorious issues for

appeal      but    questioning       whether      the    sentence    is     reasonable.

Santiago      filed     a   pro    se    supplemental      brief     challenging     her

sentence.         The Government seeks dismissal of the appeal based

upon       Santiago’s       waiver      of   appellate      rights     in    the     plea

agreement.        We affirm in part and dismiss in part.

              A defendant may waive the right to appeal if that

waiver is knowing and intelligent.                      United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                      Generally, if the district

court fully questions a defendant regarding the waiver of her

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                    United States v. General,

278 F.3d 389, 400-01 (4th Cir. 2002); United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).                      The question of whether a




       1
           Anders v. California, 386 U.S. 738 (1967).


                                              2
defendant validly waived her right to appeal is a question of

law that this court reviews de novo.          Manigan, 592 F.3d at 626.

           Our review of the record leads us to conclude that

Santiago knowingly and voluntarily waived the right to appeal

her sentence.      Moreover, the sentencing issue raised on appeal

falls   within   the   scope    of   the   waiver    provision      in    the    plea

agreement.     We therefore dismiss this portion of the appeal.

           Although    the     sentencing    claim    is   precluded        by   the

waiver, the waiver does not preclude our Anders review of any

errors in Santiago’s conviction.            Our review of the transcript

of the plea colloquy convinces us that the magistrate judge2 and

the district court fully complied with the mandates of Rule 11

in accepting Santiago’s guilty plea.           The court ensured that the

plea was entered knowingly and voluntarily and was supported by

an independent factual basis.          See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).                  Thus, we affirm the

conviction.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered   by     the   waiver.        We    therefore      affirm        Santiago’s

conviction and dismiss the appeal of her sentence.                       This court


    2
       Santiago consented to proceeding with her plea before a
magistrate judge.


                                       3
requires that counsel inform his             client, in writing, of the

right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                      4